              Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 1 of 6



     Enu Mainigi (admitted pro hac vice)
 1
     Grant A. Geyerman (admitted pro hac vice)
 2   WILLIAMS & CONNOLLY LLP
     725 Twelfth Street, N.W.
 3   Washington, DC 20005
 4   Telephone: (202) 434-5000
     Facsimile: (202) 434-5029
 5
     Edward W. Swanson (Cal. Bar No. 159859)
 6   August Gugelmann (Cal. Bar No. 240544)
 7   SWANSON & MCNAMARA LLP
     300 Montgomery Street, Suite 1100
 8   San Francisco, CA 94104
     Telephone: (415) 477-3800
 9   Facsimile: (415) 477-9010
10
     Attorneys for Defendant CVS Pharmacy, Inc.
11
12
                                   IN THE UNITED STATES DISTRICT COURT
13
                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
14
                                                   OAKLAND DIVISION
15
16    Christopher Corcoran, et al.,                          Case No. 15-cv-03504-YGR
17
                     Plaintiffs,                             CLASS ACTION
18
            v.                                               CVS PHARMACY, INC.’S OPPOSITION
19                                                           TO PLAINTIFFS’ ADMINISTRATIVE
      CVS Pharmacy, Inc.                                     MOTION FOR LEAVE TO OFFER
20                                                           STEPHEN SULLIVAN AS SUBSTITUTE
                                                             CLASS REPRESENTATIVE FOR
21                   Defendant.                              PROPOSED NEW YORK CLASS
22
23
24           The Court should deny the Administrative Motion (Dkt. No. 386) for leave to disclose out-of-
25   time Stephen Sullivan as the third substitute class representative for a potential New York class. The
26   Motion fails to explain why Class Counsel did not disclose Sullivan as a substitute representative by
27   the deadline—September 9, 2019. It also fails to explain how denying Sullivan’s late substitution
28   would cause the five Plaintiffs bringing the Motion—none of whom are New York residents, asserting


      CVS Opposition to Administrative Motion re                      CASE NO. 15-CV-03504-YGR
      Stephen Sullivan                                   1
                 Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 2 of 6



 1   claims under New York law, or stand to receive any portion of a jury verdict at trial in favor of a New
 2   York class—to be prejudiced if the September 9 deadline is not enforced. Those Plaintiffs’ claims,
 3   brought under the laws of other states, are unaffected by whether the trial here involves a New York
 4   class. For both of these reasons, the Motion fails to demonstrate “good cause,” which is required
 5   under the Rules to modify the current schedule and to provide relief from the September 9 deadline.
 6   Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the judge’s
 7   consent.”); Standing Order in Civil Cases, Judge Yvonne Gonzalez Rogers (Apr. 2, 2019) (“Standing
 8   Order”) ¶ 3 (“Continuances will be granted only upon a showing of good cause, particularly focusing
 9   on evidence of diligence by the party seeking delay and of prejudice that may result if the
10   continuance is denied.”); see also, e.g., Tesoro Ref. & Mktg. Co. v. Pac. Gas & Elec. Co., 2015 WL
11   5675861, at *15 (N.D. Cal. Sept. 28, 2015) (“Tesoro Has Not Demonstrated Good Cause to Modify a
12   Scheduling Order”); Rooney v. Sierra Pac. Windows, 2011 WL 5034675, at *7 (N.D. Cal. Oct. 11,
13   2011) (“Plaintiff has failed to show good cause for modifying the Court’s scheduling order.”), aff’d,
14   566 F. App’x 573 (9th Cir. 2014). 1
15                                                    Factual Background
16              At the status conference on August 19, 2019, the Court certified classes for four states:
17   California, Florida, Illinois, and Massachusetts. The five Plaintiffs bringing the instant Motion—Tyler
18   Clark (California), Robert Garber (Massachusetts), Robert Jenks (Illinois and Florida), Debbie Barrett
19   (Florida), and Carl Washington (Illinois) (collectively, “Five Plaintiffs”)—are all class representatives
20   from one or more of these states. Mot. at 2 (naming movants). The Five Plaintiffs are the only
21   individuals with pending claims in the case. None of them lives in New York, is bringing claims
22   under New York law, or has been identified as having purchased prescriptions in New York such that
23   they potentially could be members of a New York class.
24              At the status conference, the Court stated that Class Counsel could have a “very short, very
25   short period of time” to identify substitute class representatives for New York and/or Arizona classes,
26   since they expressed interest following remand of the case in seeking certification of classes in those
27
28
     1
         All emphases to quotations in this Brief are added, unless otherwise indicated.

         CVS Opposition to Administrative Motion re                        CASE NO. 15-CV-03504-YGR
         Stephen Sullivan                                    2
                 Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 3 of 6



 1   states. See Hr’g Tr. (Aug. 19, 2019) at 6. 2 The Court made the statement after Class Counsel
 2   represented that a motion to substitute could occur on “an expedited schedule,” Updated Joint Case
 3   Management Statement (Dkt. No. 365) (Aug. 12, 2019) at 3, and they identified September 9 as the
 4   deadline to disclose any substitute representative. Id. at 8. That date allowed CVS four weeks to take
 5   discovery of any proposed substitute representative(s) for New York and Arizona before opposing the
 6   motion for substitution on October 7. When they proposed September 9 as the deadline, Class
 7   Counsel stated that they were “very confident that we’ll have suitable replacement class
 8   representatives” for New York and Arizona by that date. Hr’g Tr. (Aug. 19, 2019) at 12. The instant
 9   Motion, however, seeks leave to disclose three weeks late a third proposed class representative for
10   New York, Stephen Sullivan.
11              The Motion primarily discusses the health status of the two New York residents timely
12   disclosed on September 9, but it does not explain why Mr. Sullivan, the person relevant to the instant
13   Motion, was not also disclosed on September 9. Yet that is a determinative question. Nor does the
14   Motion say what prejudice the Five Plaintiffs bringing this Motion—as opposed to Class Counsel, who
15   are always after a bigger fee—will suffer if relief from the September 9 deadline is denied. The
16   Court’s Standing Order is clear that “the party” moving to amend the schedule must demonstrate the
17   “prejudice that may result if the continuance is denied.” Standing Order ¶ 3. The Motion misdirects
18   the prejudice analysis toward CVS, arguing (counter-factually) that CVS is not prejudiced by Mr.
19   Sullivan’s late disclosure. Even if it were relevant, CVS is, in fact, prejudiced by receiving only half
20   the time to vet Mr. Sullivan’s claims provided under the schedule (i.e., two weeks instead of four
21   weeks) and potentially having to face a New York class at trial because of his involvement.
22                                                    Argument
23              The Court should deny the Administrative Motion, for three reasons:
24              First, the Motion does not explain why Sullivan was not disclosed as a potential class
25   representative on September 9. By not addressing this question, the Motion fails to make the critical
26   2
      At the time of the status conference, there were certain plaintiffs still asserting claims under New York
27   and Arizona law—Toni Odorisio and Onnolee Samuelson (New York) and Zulema Avis (Arizona).
     Those individuals’ claims have since been dismissed. Stipulation of Voluntary Dismissal Without
28   Prejudice (Dkt. No. 379) (Sept. 20, 2019); Stipulation and Order Dismissing With Prejudice (Dkt No.
     381) (Sept. 23, 2019).
         CVS Opposition to Administrative Motion re                      CASE NO. 15-CV-03504-YGR
         Stephen Sullivan                                 3
                 Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 4 of 6



 1   showing—that Class Counsel diligently complied with the deadline. See Branch Banking & Tr. Co. v.
 2   D.M.S.I., LLC, 871 F.3d 751, 764–65 (9th Cir. 2017) (“The good cause standard of Rule 16(b)
 3   primarily considers the diligence of the party seeking the amendment. If the party was not diligent, the
 4   inquiry should end.” (citations and internal quotation marks omitted)); see also Fed. R. Civ. P. 16
 5   advisory committee’s note (1983 amend.) (“[T]he court may modify the schedule on a showing of
 6   good cause if it cannot reasonably be met despite the diligence of the party seeking the extension.”).
 7              The fact that Class Counsel disclosed two potential class representatives on September 9
 8   (Aaron Allen and Joseph Luzier), but not three, is no excuse. Throughout the case, Class Counsel
 9   consistently has offered for a single state as many individuals as have been willing to be parties in the
10   lawsuit, including offering at any one time, for example, as many as four different representatives for a
11   California class and three different representatives for a New York class. See, e.g., Third Am. Compl.
12   (Dkt. No. 101) (Apr. 4, 2016) ¶¶ 16–19 (Corcoran, Clark, Gardner, and Norkus for California), ¶¶ 22–
13   24 (Odorisio, Guarnieri, and Samuelson for New York). They have done so because no fewer than
14   seventeen individuals bringing claims at some point have dropped out of the case for one reason or
15   another, including serious illnesses. Particularly given this history, Class Counsel should have
16   disclosed and not withheld Sullivan’s identity on September 9, even though they were disclosing Allen
17   and Luzier at the same time. 3 For this reason alone, the Court should deny the Motion. 4
18              Second, the Court may separately deny the Motion because it does not even address how the
19   Five Plaintiffs themselves would suffer prejudice if Sullivan is not allowed to substitute. See Standing
20   Order ¶ 3 (“Continuances will be granted only upon a showing of good cause, particularly focusing on
21
     3
       Notably, the declaration submitted from Class Counsel (Dkt. No. 385-5) does not say that Sullivan’s
22   identity was unknown to Class Counsel on September 9, strongly suggesting that Sullivan’s non-
23   disclosure on September 9 was intentional and not inadvertent.
     4
24     While not directly relevant, it is unclear whether Class Counsel properly vetted Allen’s and Luzier’s
     physical ability to prosecute the case before disclosing them on September 9. According to Class
25   Counsel’s declaration,
26                   ” Declaration of Richard Lewis In Support Of Plaintiffs’ Administrative Motion (Dkt.
     No. 385-5) (Sept. 30, 2019) ¶¶ 4–5; see, e.g., Wilson v. Frito-Lay N. Am., Inc., 2017 WL 3478776, at
27   *3 (N.D. Cal. Aug. 14, 2017) (no good cause to substitute named plaintiff where “[p]laintiffs’ counsel
     either knew—or should have known through a reasonable pre-filing investigation—as of the date they
28   filed this action that [the original named plaintiffs]” were inadequate, and “had [p]laintiffs’ counsel
     inquired of their clients before filing suit, they would have discovered that fact”).
         CVS Opposition to Administrative Motion re                     CASE NO. 15-CV-03504-YGR
         Stephen Sullivan                                4
                 Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 5 of 6



 1   evidence of diligence by the party seeking delay and of prejudice that may result if the continuance is
 2   denied.”). In truth, they are not prejudiced. If the Court refuses Sullivan’s substitution, that does not
 3   impair the Five Plaintiffs’ ability to prove at trial their claims brought under the laws of states other
 4   than New York. The Five Plaintiffs are not from New York, part of any putative New York class, or
 5   asserting claims under New York law. Because Sullivan’s presence (or absence) does nothing to
 6   change the strength of the Five Plaintiffs’ claims, they are not prejudiced if the Court denies the
 7   Motion.
 8              Third, while prejudice CVS itself would suffer is not the key question, CVS would, in fact, be
 9   prejudiced if Sullivan is allowed in the case. Under the schedule established at the status conference,
10   CVS was entitled to four weeks to take discovery and vet any proposed class representative before
11   having to file its brief responding to that individual’s proposed substitution. Under the instant Motion,
12   however, CVS would receive only two weeks from when they were notified of Sullivan’s identity to
13   respond to his being offered as a class representative—and one of those two weeks overlaps with
14   CVS’s final days to prepare its response to the proposed class-notice plan. Furthermore, at trial, CVS
15   may have to defend against a certified class of New York customers if Sullivan’s substitution is
16   allowed—a circumstance that otherwise will not exist since Allen and Luzier are not continuing in the
17   case. 5 In both respects, CVS is prejudiced if Sullivan’s untimely disclosure is allowed.
18              For the foregoing reasons, the Court should deny the Administrative Motion.
19
20   Dated: October 4, 2019                             Respectfully submitted,
21
                                                        By: Grant A. Geyerman
22
                                                        Enu Mainigi (admitted pro hac vice)
23                                                      Grant A. Geyerman (admitted pro hac vice)
24                                                      WILLIAMS & CONNOLLY LLP
                                                        725 Twelfth Street, N.W.
25                                                      Washington, DC 20005
                                                        Telephone: (202) 434-5000
26                                                      Facsimile: (202) 434-5029
27
                                                        Edward W. Swanson (Cal. Bar No. 159859)
28
     5
         Allen and Luzier have never been added as parties in an amended complaint.
         CVS Opposition to Administrative Motion re                      CASE NO. 15-CV-03504-YGR
         Stephen Sullivan                                5
             Case 4:15-cv-03504-YGR Document 388 Filed 10/04/19 Page 6 of 6



                                                  August Gugelmann (Cal. Bar No. 240544)
 1
                                                  SWANSON & MCNAMARA LLP
 2                                                300 Montgomery Street, Suite 1100
                                                  San Francisco, CA 94104
 3                                                Telephone: (415) 477-3800
 4                                                Facsimile: (415) 477-9010

 5                                                Attorneys for Defendant CVS Pharmacy, Inc.
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     CVS Opposition to Administrative Motion re                  CASE NO. 15-CV-03504-YGR
     Stephen Sullivan                              6
